Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This is a reply to the request for Continued Examination (RCE) filed on 09/07/2022, in which Claim(s) 1, 3-7, 9-13 and 15-18 are presented for examination.
Claim(s) 2, 8 and 14 is/are cancelled.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Response to Argument
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 15 have been considered. The objection has been withdrawn in view of the amendment(s).

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues that Montero-Hsia combination does not teaches “a management controller monitoring an administrator as the administrator modifies BIOS stings.”. (See Remarks pp. 7-8)
The Examiner respectfully disagrees. First off, there is nothing in the claim that makes the management controller something unique. It is merely generic functions that a processor/controller including software couldn’t do, i.e., monitor and communicating…
Secondly, Montero teaches of a PCH 130 and an Interface Controller 160 that detects and allow user inputs (monitoring) and send the input command to disable/enable of the ports (communicating)… Thus, Montero-Choi combination clearly teaches the functions of the management controller as claimed.
Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montero et al. (Pub. No.: US 2019/0042503 A1; hereinafter Montero) in view of Choi et al. (Pub. No.: US 2018/0020320 A1; hereinafter Choi).
Regarding claims 1, 7 and 13, Montero discloses an information handling system comprising:
a processor (CPU 110 [Fig. 1 and associated text]); 
a management controller communicatively coupled to the processor for out-of-band management of the information handling system, and configured to (PCH 130 connected to CPU 110 of the IHS [Fig. 1 and associated text]):
monitor for a user action to modify a security or privacy mode of a peripheral associated with the information handling system (the user/admin determines what types of peripheral device is allow or not, and disable based on configuration, the configuration preventing security breaches, the peripheral device is connected to the HIS via the docking station [Montero; ¶12-16, 58-59, 68-69; fig. 4-5 and associated text]); and 
responsive to the user action, communicate a vendor-defined message to the peripheral to modify the security or privacy mode (send the configuration to the peripheral device and get validation that the peripheral device execute the configuration is complete [Montero; ¶12-16, 68-69]).
Montero teaches methods for selectively enabling and disabling protocols of a USB-C port are provided herein. According to one embodiment, a method for selectively enabling one or more protocols of a USB-C port on an information handling system (IHS) includes determining, upon system boot, if the IHS is connected via the USB-C port to a peripheral device that is authorized for use with the information handling system. If the peripheral device is not authorized for use with the IHS, the method may disable all protocols of the USB-C port. The IHS can disable the port, but not the actual peripheral device; however, in a related and analogous art, Choi teaches this feature.
In particular, Choi teaches a electronic device connecting to a docking station which connect to peripheral such as monitor, mouse, keyboard, etc., such the electronic device can enable the peripheral device functions via the docking station [Choi; ¶158-182, 294-295; Fig. 5-6, 13 and associated texts]. IT would have been obvious before the effective filing date of the claimed invention to modify Montero in view of Choi with the motivation to not only able to disable the port, but capable of disable/enable of peripheral to protect privacy.

Regarding claims 3, 9 and 15, Montero-Choi combination discloses the management controller further configured to, in response to coupling of the docking station to the information handling system, identify available vendor-defined messaging support of the management controller for the docking station (the IHS can control both the peripheral device and the docking station [Montero; ¶12-16, 58-59, 68-69; fig. 4-5 and associated text]).

Regarding claims 4, 10 and 16, Montero-Choi combination discloses wherein the user action comprises typing of a predefined keystroke sequence on a keyboard associated with the information handling system (the IHS includes mouse and keyboard for user/admin to make selection [Montero; ¶58-59, 68-69, 76-77]).

Regarding claims 6, 12 and 18, Montero-Choi combination discloses wherein the peripheral comprises a docking station, and modifying the security or privacy mode comprises selectively enabling and disabling data communication capability of the docking station while maintaining an ability of the information handling system to draw power from the docking station (disabling of the communication of USB port on the docking stations with the peripheral but still allow to draw power and authorized peripheral device [Montero; ¶58-59, 68-69; fig. 4 and associated text]).

Claims 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montero-Choi combination in view of Gordon et al (Pub. No.: US 2018/0039793 A1; hereinafter Gordon).
Regarding claims 5, 11 and 17, Montero-Choi combination discloses wherein the peripheral comprises a display device [Montero; ¶58-59, 68-69; fig. 4 and associated text]. Montero-Choi combination does not explicilty discloses modifying the security or privacy mode comprises modifying viewability of a display of the display device; however, in a related and analogous art, Gordon teaches this feature.
In particular, Gordon teaches due to privacy of sensitive data, the user can define the privacy policy and modify the display to adjust how displaying of sensitive information to prevent others from viewing sensitive information the display [Gordon; ¶17-18; Fig. 5 and associated text]. It would have been obvious before the effective filing dated of the claimed invention to modify Montero-Choi combination in view of Gordon to configure the display in a manner to prevent sensitive information for being viewable, other than the user. The motivation is for privacy protection of sensitive information.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432